DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 19, Line 6:  There is no opening parenthesis to match the closing one in this line.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macours [U.S. 9,947,186].
For claim 1, the haptic system (Title: haptic feedback controller) taught by Macours includes the following claimed subject matter, as noted, 1) the claimed linear resonant actuator is met by the haptic feedback element (No. 566; Col. 13, Ln. 6: linear resonance actuator) having a characteristic frequency (Col. 5, Lns. 50-52: LRA are intentionally designed to operate at a single drive frequency) and providing a vibration in response to an input signal (No. 554), 2) the claimed receiver is met by the microphone (No. 582) configured to sense received vibration from the LRA (Col. 13, Lns. 1-2: captures noise due to mechanical vibrations), and 3) the claimed transmitter is met by the haptic feedback controller (No. 550) configured to provide the input signal (No. 560) to the LRA (see Fig. 6), the receiver being coupled with the transmitter (No. 584) and providing vibrational feedback based on the received vibration (Col. 13, Lns. 13-24: distortion detector 586 determines a difference between the signal received via the microphone 582 and the signal output of the haptic feedback element 562; the processor 554 may attenuate the input signal in response to the level of distortion exceeding a predefined threshold), the input signal incorporating the vibrational feedback.
For claim 5, the haptic feedback controller of Macours may be used in a mobile device (Col. 13, Lns.28-31) such as a mobile phone, smart watch, laptop, or PDA.
For claim 6, the method taught by Macours includes the following claimed steps, as noted, 1) the claimed sensing a received vibration is achieved using the microphone (No. 582) from a linear resonant actuator (No. 566) having a characteristic frequency, the LRA providing a vibration in response to an input signal (No. 554), 2) the claimed providing feedback for a transmitter is achieved using said microphone that includes feedback fed to a distortion detector (No. 586) of the haptic feedback controller (No. 550), and 3) the claimed providing from the transmitter the input signal to the LRA is met by said haptic feedback controller (No. 550) with a processor (No. 554) that attenuates an input signal received on the input (No. 580) incorporating the vibrational feedback (Col. 13, Lns. 13-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Macours in view of Dickinson et al [US 2016/0246396].
For claim 4, the Macours reference contains the claimed subject matter as discussed in the rejection of claim 1 above.  However, the receiver is not described as a piezoelectric receiver.
Piezoelectric receivers have been used in touch screens with haptic feedback for some time.  The interactive touchscreen uses an object detection system (No. 110) that may provide visual, audible, or haptic feedback to a user via the interface.  Figure 17 depicts a process flow showing bias electrodes above a sensor array that may be a piezoelectric receiver (Paragraph 185).  The Dickinson reference is plain evidence that piezoelectric receivers have been used in haptic feedback system for some time and is considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one in the system of Macours for the purpose of using a well-known and common input device.
For claim 9, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 4 above.
For claim 10, the input of Dickinson is detected with a user-generated input (No. 104 and 204) as an initial input.

Claims 2, 3, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Including both a current sensor and a voltage sensor coupled with the transmitter wherein the feedback provided to the linear resonant actuator includes the vibrational feedback, transmitter output voltage, and transmitter output current in conjunction with the receiver is not found in any obvious combination of the prior art.  The Macours reference mentioned above does include a current/voltage sensor (Nos. 326, 426); however, this is not used to measure the voltage and current of the transmitter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tierling et al [U.S. 8,156,809] transmits an actuator signal for resonance detection.
Hajati et al [US 2018/0316296] performs closed-loop control of a linear resonant actuator.
Rao et al [US 2018/0321748] teaches an integrated haptic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
4/29/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687